DETAILED ACTION
Claims 1-15 received on 02/01/2021 are considered in this office action. Claims 1-15 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is being considered by the
examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are:
Claim 11: detection unit (generic placeholder) detecting (function) 
Claims 11 and 13: vehicle control unit (generic placeholder) configured to (function) 
Claim 13: user control device (generic placeholder) receiving (function) 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “user control device,” it is interpreted to cover the corresponding structure of human machine interface (HMI) such as buttons and/or touch screen user interface and equivalents thereof as supported by a portion of paragraph 0025 of the specification reproduced below:
[0025] For example, the user control device 220 may be operated to instruct the vehicle control unit 216 to override the instructions of the vehicle start prevention signal, thereby permitting the vehicle 100 to enter the driving mode despite the malfunction condition being satisfied. The one or more controls of the user control device 220 may include, for example, buttons or the like. In some embodiments, the user control device 220 includes a user interface, such as a touch screen user interface. As such, the user control device 220 may be included or incorporated into the display device 218.


Regarding “vehicle control unit”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “vehicle control unit” to cover the corresponding structure of a processor or controller or electronic control unit (ECU) and equivalents thereof. 

Regarding “detection unit”, the written description fails to disclose the corresponding structure for performing the claimed function and clearly link the structure to the function. For examination purposes, the examiner will interpret “detection unit” to cover the corresponding structure of a processor or controller or electronic control unit (ECU) and equivalents thereof. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claims 11 and 13, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Such subject matter is detection unit and vehicle control unit which appears in the specification and FIG. 2 of the drawing. Regarding the detection unit and vehicle control unit, the examiner interprets that the function is implemented by a corresponding structure of a processor and equivalents thereof. The specification must disclose the corresponding structure of a processor that perform its claimed function and sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. The specification and drawing do not provide a disclosure of detection unit and vehicle control unit comprising a structure of a processor to perform the steps to achieve the claimed functions.

Claims 12-15 are dependent on claim 11 and fails to cure the deficiencies thereof, and thus are rejected on the same basis.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the limitation "vehicle control unit configured to place the vehicle in an off mode, an accessory mode, and the driving mode" renders the claim indefinite because a vehicle cannot be in an off mode, an accessory mode, and the driving mode simultaneously. For examination purposes, the Examiner will interpret “vehicle control unit configured to place the vehicle in an off mode, an accessory mode, and the driving mode” as “vehicle control unit configured to place the vehicle in an off mode, an accessory mode, or the driving mode”

Claims 9-10 are dependent on claim 8 and fails to cure the deficiencies thereof, and thus are rejected on the same basis.

Regarding claims 11 and 13, claim limitations “detection unit” and “vehicle control unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure only recites the functions of each of these limitations and is devoid of any corresponding structures that perform the functions of the claim limitation, “detecting an operational state of a lighting element of a vehicle” and “configured to place the vehicle in a driving mode.” It is unclear as to how the respective structure that perform the respective function is to be interpreted. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the examiner will interpret the structure of this limitation to be the structure set forth in the Claim Interpretation section above. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 12-15 are dependent on claim 11 and fails to cure the deficiencies thereof, and thus are rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over TSUJI (JP 2006027356 A) in view of COSTA (EP 2008903 A1).

The Espacenet English Translation of the description of TSUJI referenced by the Examiner is attached.

Regarding claim 1, TSUJI teaches a method comprising: 
detecting an operational state of a (par [0055]: “(1) Upon receiving the notification of the user position determination result from the vehicle failure user position determination unit 113, the abnormality determination unit 100 outputs from the camera 101, the microphone 102, and other sensors (not shown) connected to the vehicle. (See the vehicle failure row in the table of FIG. 6), it is determined whether or not there is a vehicle failure (step S101). For example, it is determined whether the battery has run out based on the output from the battery sensor, the brake failure is determined based on the output from the brake sensor, the radiator overheat is determined based on the output from the radiator sensor, the tire pressure sensor The tire puncture is judged based on the output from”); and 
transmitting, in response to a determination that the operational state of the (par [0056]: “When a vehicle failure occurs (Yes in Step S101), the abnormality determination unit 100 performs the following (1-1), (1-2), or (1-3) according to the user position determined in Step S100. Either process is performed”; pars [0057]-[0060]: “the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102)”), but fails to specifically teach “vehicle failure” comprising a malfunction of a lighting element of a vehicle.
However, COSTA teaches detecting an operational state of a lighting element of a vehicle (par [0002]: “In a vehicle, one or more electronic control units are responsible for monitoring and managing the functions of the vehicle, […] such as (external/internal) lights”); and 
the “vehicle failure” comprising a malfunction of a lighting element of a vehicle (par [0005]: “For less critical functions, as in the case of the passenger compartment and bodywork functions, such as lighting, comfort and access control, it is accepted that these functions can to a large degree be dispensed with in the event of a malfunction, because they are mostly of a secondary nature and not critical for the safe travel of the vehicle. Some of these functions, however, cannot be totally excluded since they could give rise to real danger conditions, (think of the external lights of the vehicle or the windscreen wiper system should there be a malfunction during travel at night time or in rainy conditions), where the vehicle must be able to complete the journey in safe conditions, with full efficiency of certain minimum passenger compartment/bodywork functions”).
TSUJI is analogous to the claimed invention because it pertains to immobilizing vehicles in response to failures. COSTA is considered analogous to the claimed invention because it is reasonably pertinent to the problem of detecting failures of parts in the vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the types of vehicles failures taught by TSUJI and include the lighting malfunction of COSTA. Doing so will greatly improve the safety of the driver by preventing vehicles with malfunctioning external lights to drive at nighttime, which could give rise to real danger conditions (COSTA par [0005]). 

Regarding claim 2, TSUJI in view of COSTA teaches the method of claim 1. TSUJI further teaches further comprising: providing, in response to transmitting the vehicle start prevention signal, a notification indicating that the vehicle is prevented from entering the driving mode (par [0058]:”Next, the abnormality determination unit 100 displays a warning message for vehicle failure and driving prohibition on the display device such as the navigation device 119, the meter 120, and the HUD 121 with characters and / or voice and issues an alarm (step S103)”).

Regarding claim 5, TSUJI in view of COSTA teaches the method of claim 1. COSTA further teaches wherein the lighting element is a headlight of the vehicle (par [0005]: “think of the external lights of the vehicle or the windscreen wiper system should there be a malfunction during travel at night time or in rainy conditions”; par [0021]: “in the example for driving the dipped-beam headlights of the vehicle (D1), the windscreen wiping device (D1), the parking lights (D2) and the stop light (D3)”, wherein external lights of the vehicle include “headlights” which correspond to headlight of the vehicle).

Regarding claim 6, TSUJI in view of COSTA teaches the method of claim 1. COSTA further teaches wherein the lighting element is a taillight of the vehicle (par [0005]: “think of the external lights of the vehicle or the windscreen wiper system should there be a malfunction during travel at night time or in rainy conditions”; par [0021]: “in the example for driving the dipped-beam headlights of the vehicle (D1), the windscreen wiping device (D1), the parking lights (D2) and the stop light (D3)”, wherein external lights of the vehicle include “parking lights and stop lights” which correspond to taillight of the vehicle).

Regarding claim 8, TSUJI in view of COSTA teaches the method of claim 1. TSUJI further teaches further comprising: 
transmitting an operational state signal indicating the detected operational state of the lighting element from a detection unit to an immobilizer (par [0056]: “When a vehicle failure occurs (Yes in Step S101), the abnormality determination unit 100 performs the following (1-1), (1-2), or (1-3) according to the user position determined in Step S100. Either process is performed”; pars [0057]-[0060]: “the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102)”); and 
transmitting the vehicle start prevention signal from the immobilizer to the vehicle control unit in response to the immobilizer determining that the operational state of the lighting element satisfies the malfunction condition (Step S101; pars [0057]-[0060]: “the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102)”, wherein “immobilizer to prohibit the engine from starting” indicates transmitting the vehicle start prevention signal from the immobilizer to the vehicle control unit or to the ECU responsible for the engine), 
the vehicle control unit configured to place the vehicle in an off mode, an accessory mode, and the driving mode (par [0057]: “(1-1) When a vehicle failure has occurred but the user is at a position away from the vehicle, a vehicle failure has occurred (Yes in step S101). For example, the user parks the vehicle at a parking lot and performs shopping. When the user is away from the vehicle, such as going out, the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102). When the vehicle failure is resolved, the abnormality determination unit 100 cancels the immobilizer operation and permits the engine to start, and enables the user to drive (the same applies hereinafter)”; par [0058]: “Next, the abnormality determination unit 100 displays a warning message for vehicle failure and driving prohibition on the display device such as the navigation device 119, the meter 120, and the HUD 121 with characters and / or voice and issues an alarm (step S103)”, wherein “parks the vehicle at a parking lot and performs shopping” indicates that the vehicle is in off mode, and “prohibit the engine from starting” indicates prohibiting drive mode and displaying a message while prohibiting the engine from starting indicates accessory mode, as the display needs to be powered by the battery to perform its function. Furthermore, it is well known that a conventional vehicle comprises of an off mode, an accessory mode, and the driving mode).

Regarding claim 9, TSUJI in view of COSTA teaches the method of claim 8. TSUJI further teaches further comprising: activating the detection unit and the immobilizer prior to entering the driving mode or starting the engine (pars [0057]-[0060]: “the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102)”, wherein “abnormality determination unit 100 activates the immobilizer” indicates that the vehicle is prior to entering the driving mode or starting the engine), but fails to specifically teach activating the detection unit and the immobilizer in response to the vehicle entering the accessory mode.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the point in time of activating the detection unit and the immobilizer of TSUJI with the point in time of the vehicle entering the accessory mode, because they both are at the point in time prior to entering the driving mode or starting the engine. Therefore, they both perform the function of immobilizing the vehicle, prior to the starting the engine or entering the driving mode.

Regarding claim 10, TSUJI in view of COSTA teaches the method of claim 8. TSUJI further teaches further comprising: activating the detection unit and the immobilizer prior to entering the driving mode or starting the engine (pars [0057]-[0060]: “the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102)”, wherein “abnormality determination unit 100 activates the immobilizer” indicates the vehicle is prior to entering the driving mode or starting the engine).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the point in time of activating the detection unit and the immobilizer of TSUJI with the point in time prior to the vehicle entering the accessory mode, because they both are at the point in time prior to entering the driving mode or starting the engine. Therefore, they both perform the function of immobilizing the vehicle, prior to the starting the engine or entering the driving mode.

Regarding claim 11, TSUJI teaches a vehicle malfunction detection system comprising: 
a detection unit detecting an operational state of a (par [0055]: “(1) Upon receiving the notification of the user position determination result from the vehicle failure user position determination unit 113, the abnormality determination unit 100 outputs from the camera 101, the microphone 102, and other sensors (not shown) connected to the vehicle. (See the vehicle failure row in the table of FIG. 6), it is determined whether or not there is a vehicle failure (step S101). For example, it is determined whether the battery has run out based on the output from the battery sensor, the brake failure is determined based on the output from the brake sensor, the radiator overheat is determined based on the output from the radiator sensor, the tire pressure sensor The tire puncture is judged based on the output from”); and 
a vehicle control unit configured to place the vehicle in a driving mode, wherein, in response to determining that the operational state of the (par [0056]: “When a vehicle failure occurs (Yes in Step S101), the abnormality determination unit 100 performs the following (1-1), (1-2), or (1-3) according to the user position determined in Step S100. Either process is performed”; pars [0057]-[0060]: “the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102)”), but fails to specifically teach the structures of detection unit and vehicle control unit and “vehicle failure” comprising a malfunction of a lighting element of a vehicle.
	However, COSTA teaches a detection unit detecting an operational state of a (par [0002]: “In a vehicle, one or more electronic control units are responsible for monitoring and managing the functions of the vehicle, […] such as (external/internal) lights”, wherein “electronic control units” corresponds to a detection unit); and 
the “vehicle failure” comprising a malfunction of a lighting element of a vehicle (par [0005]: “For less critical functions, as in the case of the passenger compartment and bodywork functions, such as lighting, comfort and access control, it is accepted that these functions can to a large degree be dispensed with in the event of a malfunction, because they are mostly of a secondary nature and not critical for the safe travel of the vehicle. Some of these functions, however, cannot be totally excluded since they could give rise to real danger conditions, (think of the external lights of the vehicle or the windscreen wiper system should there be a malfunction during travel at night time or in rainy conditions), where the vehicle must be able to complete the journey in safe conditions, with full efficiency of certain minimum passenger compartment/bodywork functions”), and 
a structure of vehicle control unit (par [0017]: “In Figure 1, 10 denotes overall a control circuit arrangement for the passenger compartment and bodywork devices of a vehicle, comprising a main microprocessor control unit 12 powered by the battery of the vehicle”).
TSUJI is analogous to the claimed invention because it pertains to immobilizing vehicles in response to failures. COSTA is considered analogous to the claimed invention because it is reasonably pertinent to the problem of detecting failures of parts in the vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the types of vehicles failures taught by TSUJI and include the lighting malfunction of COSTA. Doing so will greatly improve the safety of the driver by preventing vehicles with malfunctioning external lights to drive at nighttime, which could give rise to real danger conditions (COSTA par [0005]). 

Regarding claim 14, it recites the vehicle malfunction detection system performing a method similar to claim limitations recited in claim 7, and therefore is rejected on the same basis.

Regarding claim 15, it recites the vehicle malfunction detection system, further comprising: an immobilizer (TSUJI pars [0057]-[0060]: “the abnormality determination unit 100 activates the immobilizer to prohibit the engine from starting and takes measures so that the user cannot drive the failed vehicle. (Step S102)”) performing similar limitation to the method claim recited in claim 8, and therefore is rejected on the same basis.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over TSUJI in view of COSTA and further in view of Straugheir (US20150116099A1).

Regarding claim 4, TSUJI in view of COSTA teaches the method of claim 1, but fails to specifically teach further comprising ignoring, by the vehicle control unit, the vehicle start prevention signal in response to receiving an override instruction.
However, Straugheir teaches further comprising ignoring, by the vehicle control unit, the vehicle start prevention signal in response to receiving an override instruction (Abstract: “A hybrid or electric vehicle is immobilized whilst connected to a charging station. Immobilization may be overridden from the driver's HMI, in order to permit drive-away in the event of a threat to the vehicle or occupants”).
Straugheir is considered analogous to the claimed invention because it is reasonably pertinent to the problem of overriding the immobilizer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUJI in view of COSTA with the teaching of Straugheir and override the immobilizer from the driver's HMI. Doing so, will increase safety by allowing drive-away in the event of a threat to the vehicle or occupants (Straugheir, Abstract).

Regarding claim 13, it recites the vehicle malfunction detection system further comprising a user control device (Abstract: “A hybrid or electric vehicle is immobilized whilst connected to a charging station. Immobilization may be overridden from the driver's HMI, in order to permit drive-away in the event of a threat to the vehicle or occupants”) performing similar limitation to the method claim recited in claim 4, and therefore is rejected on the same basis.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over TSUJI in view of COSTA and further in view of Cornelius (US20170072854A1).

Regarding claim 7, TSUJI in view of COSTA teaches the method of claim 5. COSTA further teaches of malfunction of lighting, but fails to specifically teach wherein the malfunction condition is satisfied if a light output of the headlight is below a threshold light output.
However, Cornelius teaches wherein the malfunction condition is satisfied if a light output of the headlight is below a threshold light output (par [0010]: “A fault indicator is also included for indicating a status of the light failure detection system when a measured current is above or below the adjusted threshold current by a predetermined value”, wherein a lower current would indicate a lower brightness thus indicating that the light is abnormal).
Cornelius is considered analogous to the claimed invention because it is reasonably pertinent to the problem of determining malfunctioning lighting element. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify TSUJI in view of COSTA with the teaching of Cornelius and determine that the lighting element is malfunctioning when a measured current is above or below the adjusted threshold current by a predetermined value. Doing so, will allow the detection unit to accurately identify when the lighting device is malfunctioning.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 12 is rejected under 35 USC § 112 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sander (DE102021106505A1) teaches stopping the vehicle when detecting anomaly which results from a malfunction of a physical vehicle part, such as a defective headlight, since driving with defective headlights is illegal in some jurisdiction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668